NUMBERS 13-12-00227-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

JOSE LUIS GARCIA,                                                        Appellant,
                                          v.

JOANNA ANAYA,                                                            Appellee.


               On appeal from the County Court at Law No. 7
                        of Hidalgo County, Texas.


                        MEMORANDUM OPINION
               Before Justices Rodriguez, Garza, and Perkes
                 Memorandum Opinion by Justice Perkes

      The trial court entered judgment against appellant Jose Luis Garcia and awarded

the sum of $110,000 to appellee Joanna Anaya as fair and just compensation for her

undivided one-half interest in the parties’ home. By a single issue, Garcia argues that
the trial court, being a county court, lacked subject-matter jurisdiction to determine title to

real property and therefore erred by granting Anaya an interest in the home.1 We affirm.

                      I.   FACTUAL AND PROCEDURAL BACKGROUND2

        Garcia and Anaya were involved in a romantic relationship. They lived together

for several months, had a child together, and contracted with Keystone Construction to

build a home. After they ended their relationship, Anaya moved out of the home and

sued for conservatorship and child support for their child. She later amended her petition

to add a divorce suit, asking the trial court to find that a common-law marriage existed

between the parties and to divide the couple’s marital property.

        During the bench trial, Garcia admitted that he sold the home for $200,000, but

that he did not give Anaya any of the money. Anaya testified the cost of the home

construction was $181,000 and the cost of the lot was $40,000. The trial court entered a

“Judgment for Conservatorship, Child Support, Child Support Arrearage and Property

Division,” which included various orders concerning the parties’ child and the division of

the parties’ property. Specifically, the trial court “decreed” in its judgment, in relevant

part, that Garcia and Anaya, pursuant to an oral partnership, purchased a home as

tenants in common for the purpose of owning and occupying the home; that the parties

jointly owned, used, and enjoyed the home; that Anaya expended labor and her separate

        1
           The trial court found and concluded that Garcia and Anaya were not common-law married and
that no division of a “marital estate” was required. However, the trial court made findings and entered
orders for conservatorship and child support and divided various assets/liabilities of the parties. Garcia
has not challenged the sufficiency of the evidence to support the trial court’s judgment and has not
otherwise challenged the judgment on appeal.
        2
           Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.

                                                     2
funds for improvements to the home; that Garcia wrongfully sold and conveyed Anaya’s

one-half interest in the home; and that Garcia did not pay Anaya for her interest in the

home. The trial court awarded Anaya the sum of $110,000 as fair and just compensation

for her undivided one-half interest in the home. This appeal of the trial court’s judgment

ensued.

                                         II. ANALYSIS

       Garcia argues that the trial court, as a statutory county court, lacked subject-matter

jurisdiction to determine title to real property and that the trial court’s judgment is thus void

in that respect. We disagree that the trial court lacked the subject-matter jurisdiction to

award Anaya compensation for the wrongful sale of her one-half interest in the home.

       Subject-matter jurisdiction is an issue of law which we review de novo. Singleton

v. Casteel, 267 S.W.3d 547, 550 (Tex. App.—Houston [14th Dist.] 2008, pet. denied).

Subject-matter jurisdiction is never presumed and cannot be waived. Ward v. Malone,

115 S.W.3d 267, 269 (Tex. App.—Corpus Christi 2003, pet. denied). When, as here, the

trial court does not issue fact findings in support of its judgment, we presume that the trial

court resolved all factual disputes in favor of its judgment.         See Am. Type Culture

Collection v. Coleman, 83 S.W.3d 801, 805–06 (Tex. 2002); Glattly v. CMS Viron Corp.,

177 S.W.3d 438, 445 (Tex. App.—Houston [1st Dist.] 2005, no pet.).

       The Texas Property Code provides guidelines for adjudicating title interests and

possessory rights in real estate. Lighthouse Church of Cloverleaf v. Tex. Bank, 889
S.W.2d 595, 603 (Tex. App.—Houston [14th Dist.] 1994, writ denied). Chapter 22 of the

Property Code governs trespass-to-try-title suits, which are used to determine “title to


                                               3
lands, tenements, or other real property.” TEX. PROP. CODE ANN. §§ 22.001–22.045

(West 2000); Lighthouse Church, 889 S.W.2d at 603; see Tex. Parks & Wildlife Dep’t v.

Sawyer Trust, 354 S.W.3d 384, 389 (Tex. 2011) (citing section 22.001(a) of the Texas

Property Code and discussing trespass-to-try-title suits). Generally, district courts have

exclusive jurisdiction to determine title to real property. See Doggett v. Nitschke, 498
S.W.2d 339, 339 (Tex. 1973); Merit Mgmt. Partners I, L.P. v. Noelke, 266 S.W.3d 637,

643 (Tex. App.—Austin 2008, no pet.).

       On appeal, Garcia characterizes the trial court’s judgment as determining title to

real property. The undisputed trial testimony, however, shows that Garcia and Anaya

did not dispute title in this lawsuit. Rather, by the time of trial, Garcia had already sold

the property, and Anaya’s claim was necessarily a suit for money damages resulting from

the sale. The question of title to property is only incidental to a suit for money damages

when, as here, there is no real dispute between the parties over the question of title. See

Noelke, 266 S.W.3d at 648 (citing numerous cases in which a county court retained

jurisdiction because the question of title was only incidental to the lawsuit); see also

Kalteyer v. Wipff, 65 S.W. 207, 207 (Tex. Civ. App.—San Antonio 1901, no writ) (holding

that proof of title, while essential to recovery of one-third of rental income from property,

was collateral to suit for damages and did not defeat the county court’s jurisdiction).

Thus, we disagree with Garcia that the trial court determined title to real property.

       By statute, the County Court at Law Number 7 of Hidalgo County, Texas has

concurrent jurisdiction with the district court in “family law cases and proceedings” and in

“civil cases in which the matter in controversy does not exceed $750,000 . . . .” See TEX.


                                             4
GOV’T. CODE ANN. § 25.1102(a)(1),(2) (West 2004). The record of the bench trial shows

the parties tried by consent whether there was a joint venture or partnership between the

parties as would support the trial court awarding Anaya a one-half interest in property

even if no informal marriage existed. See TEX. R. APP. P. 67; Ingram v. Deere, 288
S.W.3d 886, 893 (Tex. 2009) (holding the issue of the existence of a partnership was tried

by consent when both parties understood the issue was contested, presented evidence

on the issue, and one party had the issue submitted in the jury charge without objection);

Mastin v. Mastin, 70 S.W.3d 148, 154 (Tex. App.—San Antonio 2001, no pet.) (holding

the issue of notice to accelerate alimony payments was tried by consent in a bench trial

when no objection to the lack of pleadings was raised and the parties argued and

presented evidence on the issue). In this case, the parties presented evidence of their

individual contributions to the house purchase and their agreement to purchase the

house together. In closing argument, Anaya asked the court for equity from the sale of

the house even if the trial court did not find an informal marriage. Garcia did not object to

the trial of the joint-venture or partnership issue. In his closing argument, Garcia argued

the evidence was insufficient to show a joint venture to purchase the house.             The

evidence showed damages well within the $750,000 jurisdictional limit of the county

court. See TEX. GOV’T. CODE ANN. § 25.1102(a)(2).

       We find this case distinguishable from the cases Garcia relies on involving legally

married couples whose marital property could not be divided when the trial court denied a

divorce. See e.g., Choate v. Choate, 576 S.W.2d 656, 657 (Tex. Civ. App.—Beaumont

1978, no writ) (holding that trial court lacked jurisdiction in divorce suit to divide marital


                                              5
property and determine conservatorship of children when it denied divorce); Burns v.

Burns, 126 S.W.333, 334 (Tex. Civ. App. 1910, no writ) (holding that once district court

denied married couple a divorce, it lacked jurisdiction to adjudicate their property rights

because the parties remained married). We find this case is factually more like Zephyr v.

Zephyr, in which a woman sued for divorce premised on a common-law marriage, and

upon finding no marriage existed, the district court had jurisdiction to adjudicate the

parties’ property rights based on the man’s cross-claim for an adjudication of property

rights. 679 S.W.2d 553, 555 (Tex. App.—Houston [14th Dist.] 1984, writ ref’d n.r.e.).

The Zephyr Court reasoned that while the domestic-relations court in question normally

could not divide property absent a divorce decree, the cross-action and the district court’s

general jurisdiction under state law, vested it with jurisdiction to divide the couple’s

property. Id. In this case, as in Zephyr, the trial court did not find a marriage so as to

divide the property incident to divorce. However, Anaya’s proof at trial of a joint venture

that supported her claim for damages and the trial court’s general jurisdiction, vested the

trial court with authority to award Anaya the $110,000 in damages. We overrule Garcia’s

sole issue on appeal.

                                   III.   CONCLUSION

       We affirm the trial court’s judgment.


                                                   GREGORY T. PERKES
                                                   Justice

Delivered and filed the
16th day of January, 2014.



                                               6